Forty years ago, on the ruins of Nazi fascism and of the infamous and ignominious "New Order" that Hitler's hordes tried to impose on mankind, the peoples of the United Nations founded this Organization "determined to save succeeding generations from the scourge of war", to reaffirm their faith in the undying values of man and mankind and in the equal rights of nations large and small, to establish conditions under which justice and equity could be maintained and "to promote social progress and better standards of life in larger freedom".
Now, four decades after that great victory, as we gather once again to take stock, the signs are cloudy in regard to the international situation.
With deep concern, we note the continued worsening of the world political and economic situation owing to the persistence of serious crises and tensions in international relations, to the obstacles set up against the peoples' legitimate aspirations to emancipation and independent development without foreign interference or intervention, to the spiraling growth of the arms race resulting from the insane imperialist policy of seeking an impossible military supremacy so as to decide the fate of the world from positions of strength, and to the attempts at extending this race to outer space.
Today more than ever before, the threat of nuclear extermination weighs on mankind. The policies of imperialism are characterized by the use or threat of use of force, intervention, destabilization, aggression, economic and political coercion, hegemony and oppression, while the crisis of the world capitalist system, which is growing ever deeper, brutally affects the developing countries and endangers their independence, sovereignty and territorial integrity, making economic development virtually impossible for them.
The overwhelming foreign debt of the so-called third-world countries - an explosive phenomenon with an unquestionable political dimension - is a tragic note in the sombre panorama of the current international situation.
The economic crisis is becoming evident in the unceasingly widening gap between the developed and the developing countries, many of which cannot even meet their people's basic needs or essential development requirements.
Far from improving the terms of trade and overcoming the unjust structures of an obsolete international economic order, inequality is increasing, highlighting the asymmetry in relations between the two groups of countries - an asymmetry which leads to the ever greater enrichment of the capitalist countries at the expense of the decapitalization and impoverishment of third-world nations.
The seriousness of the present situation and the consequences that would result from a nuclear conflagration show - if proof is needed - that there is no viable option for the survived, of the human race other than the policy of peaceful coexistence between states with different economic, social and political systems, international detente and the settlement of conflicts through exclusively peaceful Beans.
On addressing the difficult problems facing the international community today, I should like. Sir, to express the satisfaction of the Cuban delegation over your election as President of the General Assembly on this significant and delicate occasion. I am sure that your recognized qualities as an experienced diplomat and your long-standing ties with this Organization will enable you to guide our labors with wisdom towards the lofty goals we all seek to achieve. We assure you of our delegation's support in carrying out your important tasks.
Set on imposing their domination, the United States imperialists will stop at nothing to attain a military superiority that will allow them to negotiate from positions of strength and nuclear blackmail. In its eagerness to militarize outer space, the united States Government recently announced the beginning of anti-satellite weapons tests as part of a programs that will require expenditures of up to $95 billion by the year 2000.
United States imperialism is promoting this new escalation in the arms race, which includes nuclear arms and other weapons of mass destruction, even though this practice increases the risks of nuclear war and thus endangers the very-survival of mankind.

During the past 40 years, one united States Administration after another has the world from the so-called cold war and the policy of brinkmanship to the policy of local wars waged against third-world countries, the provocative installation of new weapons and missile systems aimed against the Soviet union and other socialist countries, and the so-called star wars - if not to State terrorism directed against revolutionary countries and peoples. They have even advanced the absurd theory that it is possible to survive a nuclear strike, and have hinted that a surprise attack could be successfully launched against the Soviet Union. Their arrogant language is filled with expressions such as "surgical strikes" - to be used against small countries like Nicaragua - "covert operations" and "clean-up operations," expressions that reveal the predatory, zoological nature of their foreign policy.
Cuba condemns all attempts to militarize outer space - especially the united States Government's so-called strategic defense initiative - and expresses its support for the Soviet Union's proposal concerning international co-operation in the peaceful exploration of outer space in the context of the non-militarization of outer space.
He welcome the holding of talks at the highest level between the Union of Soviet Socialist Republics and the United States of America. The determination and readiness of Soviet leaders to make whatever efforts are necessary to prevent a new world conflagration, to avoid a nuclear holocaust, to pat an end to the arms race and to prevent it from spreading to outer space are quite evident. He know of their firm determination to struggle for international detente, and we place our full trust in their Leninist peace policy, which embraces the hopes and aspirations of all the peoples of the world.
"But", as President Fidel Castro said in this very Hall in 1979 "for our countries, peace is indivisible (A/34/PV.31, p. 3-5). Thus, the search for peace is a cardinal objective of our peoples and ranks among our most important concerns during this session of the General Assembly.
Just as the avoidance of nuclear war is an irrenounceable historical imperative, so too is the prevention of the use of an agreement banning the possibility of nuclear war as an excuse for the proliferation of imperialist wars against those Asian, African or Latin-American countries seeking to exercise their rights to self-determination and independence and attempting to build a new life based on economic and political pluralism, on a non-capital is t option of development or on socialism.
As Comrade Fidel pointed out, "The time has therefore come for all of us to join in the task of drawing entire peoples - hundreds of millions of hum?" beings - out of the backwardness, poverty, malnutrition, disease and illiteracy that keep them from enjoying full human dignity and pride". (A/34/PV.31, p. 53-55) Therefore, when we invoke the need to settle conflicts by peaceful means, to avoid a terrible and final war that would end human life as we know it, to promote dialog and understanding among all states, regardless of their social and economic systems, and when we demand an end to the philosophy of plunder, so that there may be an end to the philosophy of war, we should also demand that all vestiges of colonialism be wiped off the face of the earth.
The situation of the third-world countries has dramatically worsened since the beginning of this decade. Their foreign debt has multiplied, the terms of trade between the developed capitalist countries and the developing countries continue to be totally unjust and to constitute an abuse; credits are granted in unfair conditions; markets have contracted owing to protectionist measures applied by developed capitalist countries against our industrial products and raw materials; and the influx of capital, both official and private, into underdeveloped countries has been reduced - all of which contributes to the progressive deterioration of their fragile economies.
The foreign debt of developing countries has already reached the impressive figure of more than $900 billion. Latin America alone now owes $360 billion, more than the total debt of all the third-world countries only six years ago. The total debt of the African countries, which is over $160 billion, has a greater per capita impact than Latin America's if, in addition to the lesser relative development of those countries, we consider the serious damage caused by drought and hunger to a large number of them.
The economic crisis has overtaken and, in a way, has been thrust on the economics of the less-developed countries. He can say that we are dealing with a process that had been in the offing for some time and the consequences of which are more or less serious, depending on each country's economic resources and also on the greater or lesser efficiency with which it has been able to defend itself against the crisis or to try to overcome it.
The group of non-aligned countries, which convened in Luanda a few weeks ago for the eighth ministerial meeting of the Movement, owe Western countries a total of almost $590 billion. This means that we must pay over $60 billion for debt-servicing this year alone. What could our peoples not do with such a sum of money if it were used to stimulate industry and agricultural production, to increase food production, health development and education?
The insurmountable problems- generated by the existence of this swollen debt do not lie only in the difficulties which our countries face in paying the interest. While it is true that receiving credits to cover the servicing of the debt raises the level of their indebtedness in a way that calls into question any possibility of development, and therefore of eventually repaying the debt, the attempts that some countries have made to honor their commitments - in unfair conditions, as we have already seen, in which the dollar has been overvalued several tines and high interest rates prevail - have failed, owing to the serious deterioration in the terms of trade and the resultant reduction in their export earnings for this period.
If we consider that the allocation of 20 per cent of export earnings to pay the foreign debt, far from solving the debt, will increase it and is practically untenable, what will happen when our countries must devote - a-i many are already doing - 57, 52, 45 or 36 per cent of their export earnings to this purpose? How can the sharp drop in the standard of living of the majority sectors of the population be curbed? Have the deflationary measures prescribed-by the International Monetary Fund managed to halt the desperation of the working classes, the impoverishment of the middle classes, unemployment, the increase in consumer prices, and the reduction of exports and domestic production in the developing countries?
The daily papers in any Latin-American country bear witness to the contrary -as has also been evident for some time now in the statistical yearbooks of the Economic Commission for Latin America and the Caribbean.
What is true is that the capitalist countries' protectionist measures; dumping; the over-evaluation of the dollar; the persistence of unequal terms of trade; high interest rates; and the current international monetary, financial and economic trade system as a whole - all work to the detriment of the developing countries, have prcRsct@d a reverse transfer of capital to the developed capitalist countries, and reinforce the dependence, underdevelopment and stagnation of the countries of the so-called third world.
Cuba insists that it is necessary to do away with the abysmal inequality that separates our countries from the developed countries, we must therefore struggle to eradicate the poverty, hunger, sickness and illiteracy from which hundreds of millions of human beings still suffer. We aspire to a new world order, based on justice, equity and peace, to replace the unjust, unequal system which now prevails, in which, as was proclaimed in the Havana Declaration of 1979 by the Heads of State or Government of the Movement of Non-Aligned Countries,
"wealth is still concentrated in the hands of a few powers whose wasteful economies are maintained by the exploitation of the labor as well as the transfer and plunder of the natural and other resources of the peoples of Africa, Asia, Latin America and other regions of the world." (A/34/542, Annex, Political Declaration, para. 7)
In proclaiming the unpayable and uncollected nature of the developing countries' foreign debt, we do not indulge in hyperbole, nor do we brandish propagandists slogans, as some capitalist leaders and certain elements of their press claim. We base our opinion on rigorous, scientific analysis that can be clearly demonstrated with irrefutable facts - for example, in 1984 the flight of Latin American capital to the developed capitalist countries, mainly the United States; the deterioration in the terns of trade, provoked by an increase in the prices of the industrial goods and intermediate goods that we import and a drop in the purchasing power of our export products; the artificial, arbitrary maintenance of high interest rates; and the real increase in the debt and the interest on it, due to the over-evaluation of the dollar.
All of that led to the illegal plunder of more than $45 billion from our America, as Fidel Castro pointed out in his well-known interview granted to the Mexican daily newspaper Excelsior; 020 billion owing to the deterioration in the terns of exchange, $10 billion owing to excessive interest, $10 billion owing to the flight of currency and - at a conservative estimate - $5 billion owing to the over-evaluation of the dollar. He also affirmed:
"Adding it all up, including what can be considered normal interest on the debt, in just one year the Latin American countries have turned over to the rich, developed world around $70 billion, of which $50 billion was in cash.
"That is why we feel that it is indispensable, decisive and urgent to solve the problem of the debt. The crisis is advancing and will continue to do so. It is illusory to think it can be solved through palliatives, debt rescheduling and traditional formulas. We must get to the bottom of the problems created by under-development, which hinder our countries' development and continue to widen the gap between the industrialized and the third world countries. In addition to solving the problem of the debt, we must establish the new international economic order once and for all."
That that is feasible is shown by the capitalist countries' experience, as was pointed out on 12 September by The Wall Street Journal, which cannot be suspected of having the slightest leftist proclivities. It said:
"To realize the folly of this course imposed by the IMF it is only necessary to consider western Europe in the aftermath of world War II. Suppose that the Marshall Plan had been organized by the commandant es now installed in the IMF. Those weary and indebted nations would have been pressed to further sacrifices. Instead of the aid that revived their economies, benefited the U.S. and helped stimulate the great post-war boom, IMF measures of the sort urged today would have meant a continuation of the horrors of war by other means."
The article added:
"Yet in contrast to that post-war boldness the approach espoused by the IMF has led, since 1982, to a net capital inflow from the third to the first world. The only sector to which this can possibly be of advantage is the banks, which will do anything rather than write off their uncollectable loans, since this would mean confessing to their shareholders that a large amount of their assets are worthless." The Wall Street Journal concluded:
"The only answer is to write off the debt and begin again with productive loans that are not merely roll-over servicing for debt, but that will underwrite that desirable state of affairs: the net outflow of the surplus from the developed to the developing world."
In other words, as in the bank crisis of 1928, the Governments of the capitalist States should assume the third world countries' debts to private banks and stimulate a new flow of resources for development, which could very well come from a low percentage of their military expenditures. Ten per cent or, if the interest remains high, 12 per cent of their military expenditure would suffice, and those expenditures would still be.fabulously high and give cause for concern.
We hope that the United Nations, as an irreplaceable forum for examining and helping to solve the main economic and political problems of our time, will make a positive contribution to the solution of the thorny problems of the foreign debt, together with the efforts that are already being made to convene an international conference on monetary and financial resources for development.
In mentioning the dramatic situation presently faced by the underdeveloped countries as a result of the capitalist economic crisis surrounding them and of the unequal exchange holding them back, we cannot forget the tragedy nature has just inflicted on one of them, a respected member of the United Nations community and a Latin American sister nation, Mexico. Mexico's grief is shared by all the people of Cuba, who are linked to Mexico not only by geographical proximity and the fact that they belong to Latin America and the Caribbean, but also by unbreakable bonds of history and affection, we reiterate our sympathy for and solidarity with Mexico at this unfortunate time for its people.
In conveying Cuba's condolences to the Government and people of Mexico, and our readiness to assist. President Fidel Castro urged Mexico's creditor countries to suspend servicing of the foreign debt so that Mexico might - with the integrity it has already shown - face up to the effects of the disaster now afflicting the country. That would be a way of alleviating its terrible situation. Mexico needs real and effective solidarity, not crumbs from the International Monetary Fund.
Today the unity of Latin America and the Caribbean - above and beyond ideologies and ideas that might be opposed on certain issues - is more urgent and necessary than ever before, in order to tackle the huge problems, overwhelming them. It is regrettable that at such a time we heard from this rostrum in Latin American words a repetition of the vile slanders and rotten arguments developed in Washington, in an attempt to obscure the irrefutable signs and the only possible solutions, put forward by those who have for a quarter of a century, with unique firmness and heroism, resisted blockade, military aggression, economic siege and attempts to isolate them politically, and who have practiced genuine internationalism everywhere in the world. It is regrettable because we know those infamous suggestions are a product of consultations and capitulations in the belief that the empire would forgive them for their timid and compromised rebellion. It is regrettable because what is being stridently presented as a drastic solution and a realistic way out will be converted into tithing that will perpetuate dependence and bar the path to the only worthy, moral, profound and true solution.
We will not allow ourselves to be drawn into dissension, we reaffirm the commitment by President Fidel Castro that those who are attacked or harassed for defending the rights of their peoples to reject - through whichever formula they may choose - the misery that would be wrought upon them by demanding that they repay their foreign debt will have Cuba's support. But we doubt that those who pick their arguments from the arsenal of imperialism, those who repeat Yankee slanders, will be able to make good their promises and hoist with firm hands the colors they seek to uphold before world public opinion. Latin America's history is replete with such outdated, prevaricating redeemers.
As the Foreign Ministers of the non-aligned countries stated in the Luanda Declaration a few weeks ago, Latin America and the Caribbean are one of the areas of the world which have suffered most directly from acts of aggression by colonial and imperialist Powers. The Ministers noted with deep concern that the situation in Central America now constituted one of the main focal points of tension in the international arena and that, notwithstanding repeated appeals by the Movement of Non-Aligned Countries and the rest of the international community, as well as efforts by the Contadora Group to find a negotiated solution, the situation in that area was continuing to deteriorate as a result of the implementation of imperialist policies of interference and intervention. This, together with the poverty and oppression to which the region has been subjected throughout its history, constitutes a real threat to international peace and security. In this regard, they observed that the danger of direct United States intervention in Nicaragua, Cuba and other countries of the region had increased alarmingly.
The non-aligned countries were not mistaken when they described the situation in our part of the world in such severe terms. Age-old hunger, lack of land, jobs, schools, hospitals and political rights, continued humiliation, and other abuses of all kinds have filled the people with a hatred of tyrants and a longing for a freedom that they do not yet enjoy. Those are the true roots of the social revolution that the imperialists are trying to crush by establishing an enormous military apparatus in the territories adjoining Nicaragua.
Bands of counter-revolutions continue to penetrate Nicaraguan territory from Costa Rica and Honduras. They are trained, armed and financed and receive logistical support from the United States Government; they commit abominable crimes against farmers and other inhabitants of small settlements. During this period the number of Attacks, military actions and other measures against the sovereignty, independence, territorial integrity, stability and self-determination of Nicaragua has increased.
Its air space and territorial waters are still being violated, and joint military maneuvers of a purely intimidatory nature by United States, together with those of other states in the region, are still going on, emphasizing the threats of surgical operations or selective bombardments against Sandino's homeland.
Since the creation of the Contadora Group in 1983, Cuba has expressed its support for that Group's goals of searching for a peaceful, negotiated solution for the Central American conflict. Nicaragua has expressed its willingness to sign the Act on Peace and Co-operation in Central America, of 7 September 1984, which was the result of long and arduous discussions by the parties concerned. However, the United States Government - which until then had been making hypocritical statements in support of the efforts of the Latin American countries - mobilized its allies in the area to prevent the adoption of any formula that would proscribe military interference in an area which it considers its backyard.
The situation is no less critical in El Salvador, where increased united States military aid to the genocidal Government has resulted in a worsening of the conflict and taken a toll of thousands of victims among the civilian population in the territories controlled by the Salvadorian patriots. The revolutionary forces, grouped in the Farabundo Marti National Liberation Front and the Revolutionary Democratic Front, have given convincing proof not only of their willingness but also of their capacity to undertake a serious dialog with the Government, without any strings attached, in order to find a peaceful, negotiated solution in accord with the aspirations of the Salvadorian people and the overwhelming majority of the international community. That dialog, which was unilaterally broken off by the Government, should be resumed as soon as possible.
Cuba supports the Cantadora Group's genuine Latin—American initiative and hails the backing it has received- from the Governments of Argentina, Brazil, Peru and Uruguay. It calls on all interested States to speed up negotiations aimed at achieving an Act acceptable to all the Central American States and demands that the United States Government end all its military, economic and political acts of aggression against the legitimate Government of Nicaragua.
No examination of the situation in Latin America and the Caribbean would be complete without mention of the criminal United States invasion of the tiny island of Grenada which so brutally destroyed that sister country's aspirations to national sovereignty and freedom, once more reducing it to the sad condition of a semi-colony under the Yankee imperial boot, in defiance of decisions of this Assembly. We express our deep aversion to the presence in this hall of those who claiming to represent Grenada are thus staining the immortal principles of those who, together with the unforgettable Maurice Bishop, once proclaimed the genuine independence of that country.
Also in the Caribbean, the people of Betances, Hostos, Albizu Campos and Corretjer are still seeking recognition of their right to self-determination and independence, as was seen in the united Nations special Committee on decolonization some months ago. In reaffirming the full applicability of resolution 1514 (XV) to Puerto Rico, the Committee expressed the international community's hope that the Puerto Rican people would be able freely to exercise their rights without outside interference and that they would be able to determine their political status in keeping with their Latin American and Caribbean identity. From this rostrum, we once again reiterate our lasting solidarity with the Puerto Rican people and its ideals of freedom.
Together with the other Foreign Ministers of non-aligned countries who net in Luanda, we reiterate the need to do away with colonialism in all its forms and manifestations in Latin America and the Caribbean and express our concern at the fact that colonial Powers are using territories in the region as bases or ports of call for ships carrying nuclear weapons or for storing such weaponry.
In this regard, we denounce the existence of imperialist military bases in Puerto Rico, at Guantanamo, in the Malvinas Islands and in other parts of Latin America, because they constitute a threat to our countries' security and peace in the region.
He express our support for the legitimate expectations of the Panamanian people and Government that the agreements on the Panama Canal and on the neutrality of that inter-oceanic waterway be strictly observed.
- He also firmly support the right of the Argentine Republic to reestablish its sovereignty over the Malvinas Islands through negotiations with the Government of the United Kingdom, with the participation and good offices of the Secretary-General of the United Nations, and we endorse Bolivia's legitimate and just claim to have restored to it a direct, useful outlet to the Pacific Ocean, with full sovereignty over such an area.
He trust that the establishment of democratic Governments in Argentina, Brazil and Uruguay will represent a new stage in Latin America and deal a powerful blow to the imperialists hegemonistic pretentions in the region. The broad avenues of freedom foreseen by President Salvador Allende will open up sooner, rather than later, for his still unredeemed people, who are struggling courageously against Pinochet's cruel tyranny. The people's steadfast determination to exercise their sovereignty without restrictions of any kind will be shared in Latin America.
Our Government places particular importance on the situation prevailing in southern Africa where the racist regime in Pretoria, a strategic ally of United States imperialism, illegally continues to occupy the Territory of Namibia in flagrant violation of resolutions of the United Nations, the Organization of African Unity, the Non-Aligned Movement and other international forums.
Thanks to President Reagans "constructive engagement" with Mr. Botha's fascists. South Africa is persisting in its policy of bantustanization and the exportation of apartheid, attempting to impose a puppet government on Namibia, facilitating the plundering of that Territory by Yankee and other imperialist transnational corporations and ruthlessly repressing the Namibian patriots. Cuba hails the heroic Namibian combatants and reiterates its support for that people's legitimate struggle, led by the South West Africa People's Organization (SWAPO), their sole legitimate representative.
The duplicity of the United States Government and its racist associates has become obvious, for, on the pretext of holding talks with the People's Republic of Angola with a view to finding a solution for Namibia's independence and for the situation in southern Africa, they have been playing for time in order, to shore up the apartheid regime in South Africa, to expand and strengthen their control in Namibia, to weaken and divide the front-line States and to intimidate other independent neighboring States.
This maneuver was revealed when, in spite of the steps taken by the Government of the People's Republic of Angola in compliance with the Lusaka Agreements and with the talks held at Cape Verde and Luanda that were announced by President Jose Eduardo Dos Santos in a letter addressed to the Secretary-General of the United Nations, the racist South Africa troops continued to occupy a part of Angolan territory. Both the United States and South Africa continued fully to support the counterrevolutionaries who are trying to destabilize Angola, and a commando team of the racist special forces went into Cabinda to sabotage the oil installations there, to paralyze the.country's economy, attributing the action to the counterrevolutionary forces. This was done in order to intimidate the heroic Angolan people, to prevent the holding of the Ministerial Meeting of the non-aligned countries in the region and to make the world believe that the revolutionary Government was approaching its end.
The facts are that the Angolan armed forces quickly and efficiently defeated the South African aggressors and prevented them from carrying out their criminal plans in Cabinda, plans that would have taken hundreds of lives, including those of the United States technicians working there for Gulf Oil. The bands of counterrevolutionaries are being dealt heavy losses; the so-called victories of the UNXTA traitors occur only in the Lisbon newspapers and the non-aligned Ministerial Meeting was held in Luanda in absolute peace and quiet with the warn hospitality of that courageous people.
The South African racists have once again shown their arrogance and contempt for world public opinion.
More them 120 countries sent delegations to the Ministerial Meeting of the Movement of Non-Aligned Countries in Luanda, Angola, and over half of those delegations were headed by Ministers. That constituted a powerful expression of the Movement's solidarity with the Angolan people in their struggle in defense of their independence, sovereignty and territorial integrity. In the course of the ten years that have passed since Angola achieved its independence it has repulsed continual acts of aggression by the racist Pretoria regime.
The first decision adopted at the Ministerial Meeting at Luanda was to send a warm message of solidarity to Nelson Mandela in his apartheid prison. South Africa responded in its customary style, with a new attack on Angola. On 16 September South African troops invaded Angolan territory and the South African air forces penetrated deep into Angola's air space in order to attack the units of the Angolan armed forces that were pursuing fleeing UNITAR bands in Mavinga in Cuando-Cubango Province.
The Pretoria racists place no limits on their actions and do not hesitate to violate even the most elementary norms of international law in their vain attempts to save their servants in the UNITA counterrevolutionary bands from inexorable defeat. The Security Council must denounce South Africa for this flagrant new evidence of its attitude, which violates the principles enshrined in the United Nations Charter.
It Is therefore imperative for us to continue to support the struggle of the Namibian people by all possible means until final victory is won. In this regard Cuba supports the convening of a special session of the General Assembly on the. question of Namibia in 1986 and the holding of an international consultative conference on this question in Western Europe during the course of that same year. It also supports the imposition of mandatory comprehensive sanctions against South Africa in conformity with Chapter VII of the Charter of the United Nations if Pretoria refuses to comply with Security Council resolution 435 (1978) and other Security Council resolutions on Namibia.
Because of its policies and practices the racist Pretoria regime is th'i main cause of the violence and instability in southern Africa. Its brutal acts of oppression, repression and discrimination against the black population have recently been stepped up with the arbitrary detention, arrest and imprisonment of opponents of the apartheid regime and the imposition of a state of emergency, all of which reached alarming proportions with a brutal massacre of the defenseless population, including children.
There is no doubt that this hideous system of discrimination and exploitation practiced by the fascist white minority against the overwhelming majority of the South African people is possible only because of the unlimited support given it by the United States Government and the aid given it by other western countries and Israel.
The growing movement against apartheid in Western Europe, North America,
Australasia and other parts of the world reveals the worldwide opposition to this monstrous system, which the United Nations has described as a crime against mankind, and there is a growing demand that economic, financial, military, political and diplomatic support for the Pretoria regime be ended.
In concert with all progressive men and women we call for the immediate and unconditional release of Nelson Mandela, Zephania, Mothopeng and all the other patriots and political prisoners who are confined in South African prisons? we also call for respect for the prisoner-of-war status of all freedom fighters who have been captured, in conformity with the 1949 Geneve Convention and of Article 44 of Protocol 1 annexed to that Convention. The application of mandatory comprehensive sanctions against the racist Pretoria regime will help to speed the downfall of the iniquitous system of oppression, exploitation and discrimination that, to the shame
of their leaders, the racists and their imperialist allies maintain in the southern cone of Africa.
 It is necessary that the Security Council adopt them as soon as possible. Cuba reiterates its militant support for the South African combatants in the heroic Umkhonto we Sizwe, the armed branch of the African National Congress, the sole, legitimate representative of the South African people.
We support the Sahraoui people's legitimate cause and their right to self-determination and independence in conformity with the resolutions of the United Nations, the Organization of African Unity and the Movement of Non-Aligned Countries.
In the year of the twenty-fifth anniversary of the adoption of resolution 1514 (XV), the Magna Carta of decolonization, we insist on the restitution of Madagascar's sovereignty over the islands of Europa, Juan de Nova, Glorieuses and Bassas da India. We affirm our solidarity with the Comorians in their aspiration to recover the island of Mayotte and with Mauritius in its struggle to recover Diego Garcia. We support the cause of the abolition of colonialism in Africa, Asia and Latin America before the end of this century in conformity with the purposes and principles of the Declaration on the Granting of Independence to Colonial Countries and Peoples and the Charter of the United Nations. And we call on all Member States of the United Nations to redouble their efforts to fulfill this sacred mandate of the peoples as soon as possible.
The situation in the Middle East continues to deteriorate as a result of Israel's aggressive and expansionist policies in the region, in which it has the support- and complicity of the imperialist United States Government.
As has been said countless times, the question of Palestine lies at the heart of the crisis in the Middle East and the Arab-Israeli conflict. Since they are inextricably linked, no partial or isolated solution can lead to just, comprehensive, lasting peace in the region. Such peace can be based only on the
total, unconditional withdrawal of Israeli troops from all the occupied Palestinian and other Arab territories, including Jerusalem and on recognition of the Palestinian people's inalienable rights, including the right to return to their homeland and their homes, the right to self-determination without outside interference and the right to establish their own independent, sovereign State in Palestine.
Cuba reiterates its solidarity with the Palestinian people's cause and calls for the prompt holding of an international conference on peace in the Middle East under the auspices of the United Nations and with the participation of all interested parties, including the Palestine Liberation Organization, the sole legitimate representative of that people which has suffered for so long.
We call for the complete and unconditional withdrawal of Israeli troops from southern Lebanon and the re-establishment of the Lebanese people's national sovereignty over their territory up to its internationally recognized borders.
We condemn United States imperialism's strategic alliance with expansionist, exclusivist Zionism against the Arab and African countries, in connivance with South Africa's racist regime, and especially the nuclear collaboration between South Africa and Israel, which endangers international peace and security.
The situation in the Republic of Cyprus continues to be a cause of concern to the international community. We deplore the Turkish Cypriot leadership's unilateral declaration of independence of 15 November 1983. we consider it to bo legally null and void. We believe that serious negotiations between the two communities and the good offices of the Secretary—General are necessary to arrive at a just and viable solution of the Cypriot question that ensures for the Cypriot people independence, sovereignty, territorial integrity and non-aligned status.
As in the past, we are in favor of increasing the efforts of the united Nations and the Movement of Non-Aligned Countries to put an end to the fratricidal war between Iran and Iraq, which has already taken a heavy toll in human lives and property.
In South-East Asia, threats and acts of aggression continue against the Indo-Chinese countries, for which we reaffirm our support. We endorse the successes of the People's Republic of Kampuchea in its struggle to do away with the remnants of Pol Pot's savagery and to build a new life. We wish to make known our disagreement with the presence in the United Nations of the executioners of the Kampuchean people, who are basely linked to the Yankee imperialists, who put Lon Nol in power and attacked the Kampuchean people. They are usurping the seat of the People's Republic.
With regard to South-west Asia, we favor seeking a solution on the basis of the consultations being promoted by the Secretary-General of the united Nations, with full respect for the political, economic and social options of each of the peoples of the region and for their independence, sovereignty, territorial integrity and non-aligned status.
We hail the efforts of the Democratic People's Republic of Korea to achieve the peaceful reunification of Korea, free of all foreign interference, by means of dialog and consultations between the north and the south in accordance with the principles of independence, peaceful reunification and national unity, as expressed in the Joint Declaration of 4 June 1972. The peaceful reunification of Korea must inevitably be supplemented by the withdrawal of the united States troops occupying the southern part of the peninsula.
In advocating the continuance of such efforts we feel compelled to express our concern at the fact that the forthcoming Olympic Games have been scheduled to be held in only one part of Korea, the south. This reflects a deplorable political decision on the part of those who direct the Olympic movement and is contrary to the spirit of the Olympic Games and the aspirations to brotherhood and friendship among peoples and mutual understanding embodied in the Olympic ideal. We are in favor of the Olympic Games being held throughout the Korean peninsula, both north and south, so as to safeguard the Olympic movement and to make a positive contribution to the peaceful reunification of and mutual understanding between the two parts of the country.
Ever since its founding on 24 October 1945, the United Nations has played a vital role in international relations. The aims and objectives expressed in its Charter are as relevant, powerful and significant today as they ever were. The world we wish to build, a world in which weapons have been turned into plough shares and the use of force has been abolished except in the service of common interests, is far from a reality.
During those 40 years, however, old colonial empires have disappeared; people:: in Asia and Africa that used to be oppressed have won their national liberation struggles and attained independence; the socialist camp has been established and over two thirds of mankind have been freed from the exploitation of man by man. Furthermore, at the initiative of the Soviet Union and with the support of the third world, the international community adopted in 1960 the Declaration on the Granting of Independence to Colonial Countries and Peoples. Since then, dozens of third-world peoples and territories, some of them in Latin America and the Caribbean, have freed themselves from the colonial yoke.
The task is not yet completed of course, as the cases of South Africa, the Malvinas Islands, the colonial situation of Namibia, the islands in the South Pacific, Puerto Rico and other Caribbean territories bear witness. It is for this Organization, together with the struggling peoples of those territories, to speed the hour of their final liberation. Throughout these four decades the United Nations system has been strengthened and extended. Its specialized agencies have been responsible for important achievements in several fields of international relations and especially in the process of decolonization. Such agencies as the United Nations Educational, Scientific land Cultural Organization, the united Nations Children's Fund, the United Nations Development program, the world Health Organization, the United Nations Fund for Population Activities, the World Food Council and the United Nations Environment program have made valuable contributions to cur countries' development and to understanding among the peoples.
The United Nations has been and still is the ideal forum in which to discuss the problems of economic development and international' economic relations. If there have not been greater achievements, that is due not to any fault on the part of the Organization but to the lack of political will on the part of some Western countries. The Declaration and program of Action on the establishment of a new international economic order are historic documents whose implementation would radically modify international relations.
In spite of its limitations, the Security Council is a useful instrument for watching over the preservation of international peace and security. Those limitations, it must be admitted, stem from the correlation of forces throughout the world and from the existence of a small number of imperialist States which refuse to give up their privileges, spheres of influence and hegemonist ambitions.
The abuse of the rule of unanimity - the veto - has prevented the imposition of sanctions against Israel and South Africa for their acts of aggression against independent Arab and African countries, respectively, and for South Africa's refusal to abide by the United Nations resolutions on Namibia and the policies and practice of apartheid.
Nevertheless,' the fact remains that the United Nations has managed to prevent the outbreak of another world war, and this, in itself, has been a major contribution to the cause of peace.
In expressing its full support for all efforts to strengthen and extend the United Nations system and to reinforce its role in solving the main problems with which mankind is faced in the fields of economics, health, education^ science, culture, information and communications, and in preserving international peace and security, Cuba denounces the policies of pressure and blackmail that have been applied against the united Nations Educational, Scientific and Cultural Organization (UNESCO) and other specialized agencies; these constitute an attack on multi-lateralism and on the united Nations system itself.
The campaigns which have been waged against our Organization in the United States and in other western countries are not aimed at making healthy or even necessary criticism in order to increase the efficiency and the results or productivity of the system; rather, they seek to undermine and destroy it because it is a forum in which contemporary problems can be taken up and solved. We are and always will be opposed to any attempt to reduce, weigh down or prevent the important work of the United Nations and its specialized agencies in their different fields.
We feel that one of the most outstanding achievements of the last few years has been the adoption of the Convention on the Law of the Sea, signed by 159 countries and ratified by 21 to date. In this regard, the position of the united States Government - which refused to sign it - and its decision to grant licenses to private corporations to engage in prospecting activities in parts of the Zone, in violation of General Assembly resolution 2749 (XXV) and of article 137 of the Convention, should be vigorously condemned by the international community.
He are in favor of the establishment of the new international information and communications order as an invaluable contribution to the cause of decolonization in this vital area of relations among peoples; we are also in favor of scientific education and the free and thorough education of the human person. The peoples' basic rights include the right to self-determination, development, work and an independent life.
Sports are also a right of the people and it is high time for them to be practiced by all, on an equal footing, without hierarchies or small groups deciding on where sports events shall be held and who will participate in them, without consulting the people. He believe that the United Nations is the appropriate Organization for promoting sports, since its universal nature makes it the depository par excellence of the high ideals of the Olympic Games.
The Cuban people, which has been constructing socialism 90 miles from the strongest imperialist Power for the last 26 years and has managed to withstand every blow with firmness and heroism and victoriously to defend its independence and national sovereignty, is still ready to set aside its tools and take up weapons with who to defend itself and to defeat whoever attempts to conquer its territory.
On reiterating our support for the United Nations on the fortieth anniversary of its founding, we also reiterate our faith in justice, freedom, independence, development and equality for all people. As Jose Marti said, "Man is more than race, more than white or black." The Cuban Revolution is for this universal man; for mankind without exploited or exploiters; and for peace for all States, both large and small.
Today, to this august assembly, we reiterate our firm commitment to struggle tirelessly, alongside the United Nations, for the construction of a better world.
